Exhibit 10.1

 

May 15, 2018

 

VectoIQ Acquisition Corp.
1354 Flagler Drive
Mamaroneck, NY 10543

 

Re:  Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between VectoIQ Acquisition Corp., a Delaware corporation (the
“Company”), Cowen and Company, LLC, as representative (the “Representative”) of
the several underwriters (each, an “Underwriter” and collectively, the
“Underwriters”), and Chardan Capital Markets, LLC, as qualified independent
underwriter, relating to an underwritten initial public offering (the “Public
Offering”), of 23,000,000 of the Company’s units (including up to 3,000,000
units that may be purchased to cover over-allotments, if any) (each, a “Unit”),
each Unit comprised of one share of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), and one redeemable warrant (each, a
“Warrant”).  Each Warrant entitles the holder thereof to purchase one share of
Common Stock at a price of $11.50 per share, subject to adjustment.  The Units
shall be sold in the Public Offering pursuant to a registration statement on
Form S-1 and prospectus (the “Prospectus”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) and the Company shall
apply to have the Units listed on the Nasdaq Capital Market.  Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, VectoIQ Holdings, LLC (the “Sponsor”), Cowen Investments I LLC and
Cowen Investments II LLC (together, “Cowen Investments”) and each of the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each such other undersigned individual, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1.                                      The Sponsor, Cowen and each Insider
agrees that (a) if the Company seeks stockholder approval of a proposed Business
Combination, then in connection with such proposed Business Combination, it, he
or she shall (i) vote any shares of Common Stock owned by it, him or her in
favor of any proposed Business Combination and (ii) not redeem any shares of
Common Stock owned by it, him or her in connection with such stockholder
approval; and (b) if the Company engages in a tender offer in connection with a
proposed Business Combination, it, he or she shall not sell any shares of Common
Stock to the Company in connection therewith.

 

2.                                      The Sponsor, Cowen and each Insider
hereby agrees that in the event that the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering, or such longer period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Sponsor, Cowen and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes (which interest shall be net of taxes payable and less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.  The Sponsor, Cowen, and each Insider agree not
to propose any amendment to the Company’s amended and

 

--------------------------------------------------------------------------------


 

restated certificate of incorporation that would affect the substance or timing
of the Company’s obligation to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within 24 months from the closing of
the Public Offering, unless the Company provides its Public Stockholders with
the opportunity to redeem their Offering Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (which interest shall
be net of taxes payable) earned on the funds in the Trust Account divided by the
number of then outstanding Offering Shares.

 

The Sponsor, Cowen and each Insider acknowledges that it, he or she has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares held by it, him or her,
provided, that the foregoing waiver shall not apply with respect to liquidating
distributions from the Trust Account made in connection with any Offering Shares
purchased by the undersigned or its Affiliates during the Public Offering or on
the open market after the completion of the Public Offering if the Company fails
to complete a Business Combination within 24 months of the completion of the
Public Offering.  The Sponsor, Cowen and each Insider hereby further waives,
with respect to any shares of Common Stock held by it, him or her, if any, any
redemption rights it, he or she may have in connection with the consummation of
a Business Combination, including, without limitation, any such rights available
in the context of a stockholder vote to approve such Business Combination or in
the context of a tender offer made by the Company to purchase shares of Common
Stock (although the Sponsor, Cowen, the Insiders and their respective affiliates
shall be entitled to redemption and liquidation rights with respect to any
Offering Shares it or they hold if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering).

 

3.                                      Without limiting Cowen’s obligations
under paragraph 7 hereof, during the period commencing on the effective date of
the Underwriting Agreement and ending 180 days after such date, Cowen shall not
sell, transfer, assign, pledge or hypothecate any of its Founder Shares or
Private Units (or any securities underlying the Private Units, including the
shares of Common Stock and Warrants included in the Private Units and the shares
of Common Stock underlying the Warrants included in the Private Units), or
subject any of such securities to any hedging, short sale, derivative, put, or
call transaction that would result in the effective economic disposition of such
securities, except as provided in FINRA Rule 5110(g)(2).  Notwithstanding the
provisions set forth in paragraphs 7(a) and (b) below, during the period
commencing on the effective date of the Underwriting Agreement and ending 180
days after such date, the Sponsor, Cowen and each Insider shall not, without the
prior written consent of the Representative, (i) offer, sell, contract to sell,
hypothecate, pledge or grant any option to purchase or otherwise dispose of (or
enter into any transaction that is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise)), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Commission promulgated thereunder, with respect to,
any Units, shares of Common Stock, Warrants or any securities convertible into,
or exercisable, or exchangeable for, Common Stock, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Common Stock,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce an intention to effect any such
transaction.  Each of the Sponsor and the Insiders acknowledges and agrees that,
prior to the effective date of any release or waiver, of the restrictions set
forth in this paragraph 3 or paragraph 7 below, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver.  Any
release or waiver granted shall only be effective two business days after the
publication date of such press release.  The provisions of this paragraph will
not apply if (i) the release or waiver is effected solely to permit a transfer
of securities that is not for consideration and (ii) the transferee has agreed
in writing to be bound by the same terms described in this Letter Agreement to
the extent and for the duration that such terms remain in effect at the time of
the transfer.

 

4.                                      In the event of the liquidation of the
Trust Account, the Sponsor (which for purposes of clarification shall not extend
to any other shareholders, members or managers of the Sponsor) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company

 

2

--------------------------------------------------------------------------------


 

may become subject as a result of any claim by (i) any third party (other than
the Company’s independent accountants) for services rendered or products sold to
the Company or (ii) a prospective target business with which the Company has
discussed entering into a transaction agreement (a “Target”); provided, however,
that such indemnification of the Company by the Sponsor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.10 per share of the Offering Shares or (ii) such lesser
amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay taxes (less up to
$100,000 of interest to pay dissolution expenses), except as to any claims by a
third party (including a Target) who executed a waiver of any and all rights to
seek access to the Trust Account and except as to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended.  In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Sponsor shall not be responsible to the extent of any liability for such third
party claims.  The Sponsor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Sponsor, the
Sponsor notifies the Company in writing that it shall undertake such defense.

 

5.                                      (a)  To the extent that the Underwriters
do not exercise their option to purchase up to an additional 3,000,000 Units to
cover over-allotments within 45 days from the date of the Prospectus (and as
further described in the Prospectus), the Sponsor and Cowen agree to forfeit, at
no cost, a number of Founder Shares in the aggregate equal to the product of
537,421, in the case of the Sponsor, or 151,500 in the case of Cowen, multiplied
by a fraction, (i) the numerator of which is 3,000,000 minus the number of Units
purchased by the Underwriters upon the exercise of their option to purchase
additional Units, and (ii) the denominator of which is 3,000,000.  The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Initial Stockholders will own
an aggregate of 20.0% of the Company’s issued and outstanding shares of Common
Stock after the Public Offering (excluding shares of Common Stock included in
the Private Units and assuming no Initial Stockholder purchases units in the
Public Offering).

 

(b)  If, in connection with the closing of a Business Combination, the Sponsor
agrees to forfeit any Founder Shares or Private Units to the Company at no cost
or subject its Founder Shares or Private Units to contractual terms or
restrictions, convert its Founder Shares into other securities or contractual
rights or otherwise modify the terms of its Founder Shares or Private Units
(each a “Sponsor Modification”), then Cowen agrees to forfeit, subject, convert
or modify its Founder Shares or Private Units on a pro rata basis and on the
same terms as the Sponsor, and hereby grants to the Company and any
representative designated by the Company without further action by Cowen a
limited irrevocable power of attorney to effect such forfeiture or Sponsor
Modification on behalf of Cowen, which power of attorney shall be deemed to be
coupled with an interest.

 

6.                                      (a)  Each Insider agrees not to
participate in the formation of, or become an officer or director of, any other
special purpose acquisition company with a class of securities registered under
the Exchange Act until the Company has (i) entered into a definitive agreement
regarding its initial Business Combination or  (ii) failed to complete a
Business Combination within 24 months after the closing of the Public Offering.

 

(b)                                 The Sponsor, Cowen and each Insider hereby
agrees and acknowledges that:  (i) the Underwriters and the Company would be
irreparably injured in the event of a breach by such Sponsor or an Insider of
its, his or her obligations under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b),
and 9 of this Letter Agreement (ii) monetary damages may not be an adequate
remedy for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

7.                                      (a)  The Sponsor, Cowen and each Insider
agrees that it, he or she shall not Transfer any Founder Shares or Private Units
(or any securities underlying the Private Units, including the shares of Common
Stock and Warrants included in the Private Units and the shares of Common Stock
underlying the Warrants included in the Private Units) (collectively, the
“Securities”) until the earlier of (A) one year after the completion of the
Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the last reported sale price of the Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations,

 

3

--------------------------------------------------------------------------------


 

recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property (the “Founder
Shares Lock-up Period”).

 

(b)                                 Notwithstanding the provisions set forth in
paragraph 7(a), Transfers of the Securities that are held by the Sponsor, Cowen,
any Insider or any of their permitted transferees (that have complied with this
paragraph 7(b)), are permitted (i) to any persons (including their affiliates
and members) participating in the private placement of the Private Units;
(ii) to the Founders or any of the Company’s officers, directors and employees;
(iii) in the case of an entity, as a distribution to its partners, stockholders
or members upon liquidation; (iv) in the case of an individual, by bona fide
gift to a member of the individual’s immediate family, to a trust, the
beneficiary of which is a member of the individual’s immediate family, or for
estate planning purposes; (v) in the case of an individual, by virtue of laws of
descent and distribution upon death of the individual; (vi) in the case of an
individual, pursuant to a qualified domestic relations order; (vii) by pledges
to secure obligations incurred in connection with purchases of the Company’s
securities; (viii) by private sales or transfers made in connection with the
consummation of the Company’s initial Business Combination at prices no greater
than the price at which the applicable securities were originally purchased;
(ix)  to the Company for no value for cancellation in connection with the
consummation of the initial Business Combination; or (x) in the event of the
Company’s liquidation prior to the completion of the Company’s initial Business
Combination; provided, however, that in the case of clauses (i) through (viii),
these permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the restrictions herein.

 

8.                                      The Sponsor, Cowen and each Insider
represents and warrants that it, he or she has never been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.  Each Insider’s biographical information furnished to the Company
(including any such information included in the Prospectus) is true and accurate
in all respects and does not omit any material information with respect to the
Insider’s background.  The Sponsor and each Insider’s questionnaire furnished to
the Company is true and accurate in all respects.  The Sponsor, Cowen and each
Insider represents and warrants that:  it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

 

9.                                      Except as disclosed in the Prospectus,
neither the Sponsor nor any Insider nor any affiliate of the Sponsor or any
Insider, nor any director or officer of the Company, shall receive from the
Company any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the amounts described in the Prospectus under the heading “Summary —
The Offering — Limited Payments to Insiders”.

 

10.                               The Sponsor, Cowen and each Insider has full
right and power, without violating any agreement to which it is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement and, as applicable, to serve as an officer and/or a director on the
board of directors of the Company and hereby consents to being named in the
Prospectus as an officer and/or a director of the Company.

 

11.                               As used herein, (i) “Business Combination”
shall mean a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or similar business combination, involving the
Company and one or more businesses; (ii) “Founder Shares” shall mean the
5,750,000 shares of Common Stock, (or 5,000,000 shares if the Underwriters’
option to purchase additional units is not exercised) initially held by the
Initial Stockholders; (iii) “Initial Stockholders” shall mean the Sponsor, Cowen
and any other holder of Founder Shares immediately prior to the Public Offering;
(iv) “Private Units” shall mean the units that the Sponsor, Cowen and certain
other Initial Stockholders have agreed to purchase for an aggregate purchase
price of $8,000,000 (or

 

4

--------------------------------------------------------------------------------


 

$8,900,000 if the underwriters’ option to purchase additional units is exercised
in full), or $10.00 per unit, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (v) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (vi) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vii) “Transfer”
shall mean the (a) sale or assignment of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b).

 

12.                               This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by the Company,
the Sponsor, Cowen and any Insider that is subject of any such change,
amendment, modification or waiver.

 

13.                               No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties.  Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee.  This
Letter Agreement shall be binding on the Sponsor, Cowen and each Insider and
their respective successors, heirs and assigns and permitted transferees.

 

14.                               Nothing in this Letter Agreement shall be
construed to confer upon, or give to, any person or corporation other than the
parties hereto any right, remedy or claim under or by reason of this Letter
Agreement or of any covenant, condition, stipulation, promise or agreement
hereof.  All covenants, conditions, stipulations, promises and agreements
contained in this Letter Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors, heirs, personal representatives and
assigns and permitted transferees; provided, however, that the Underwriters
shall benefit from the provisions set forth in paragraphs 3 and 7, which such
paragraph shall not be amended or modified without the written consent of the
Representative.

 

15.                               This Letter Agreement may be executed in any
number of original or facsimile counterparts and each of such counterparts shall
for all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

16.                               This Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Letter Agreement
or of any other term or provision hereof.  Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Letter Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 

17.                               This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

18.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

5

--------------------------------------------------------------------------------


 

19.                               This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Lock-up Periods or (ii) the liquidation of
the Company; provided, however, that this Letter Agreement shall earlier
terminate in the event that the Public Offering is not consummated and closed by
June 30, 2018; provided further that paragraph 4 of this Letter Agreement shall
survive such liquidation.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

VECTOIQ HOLDINGS, LLC

 

 

 

 

By:

/s/ Stephen Girsky

 

Name:

Stephen Girsky

 

Title:

Manager

 

 

 

 

 

COWEN INVESTMENTS, LLC

 

 

 

 

By:

/s/ Stephen Lasota

 

Name:

Stephen Lasota

 

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ Stephen Girsky

 

Name:

Stephen Girsky

 

 

 

 

By:

/s/ Mary Chan

 

Name:

Mary Chan

 

 

 

 

By:

/s/ Steve Shindler

 

Name:

Steve Shindler

 

 

 

 

By:

/s/ Mindy Luxenberg-Grant

 

Name:

Mindy Luxenberg-Grant

 

 

 

 

By:

/s/ Robert Gendelman

 

Name:

Robert Gendelman

 

 

 

 

By:

/s/ Sarah W. Hallac

 

Name:

Sarah W. Hallac

 

 

 

 

By:

/s/ Richard J. Lynch

 

Name:

Richard J. Lynch

 

 

 

 

By:

/s/ Victoria McInnis

 

Name:

Victoria McInnis

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------


 

Cowen Investments I LLC and Cowen Investments II LLC

(together, “Cowen Investments”)

 

8

--------------------------------------------------------------------------------


 

 

COWEN INVESTMENTS II LLC

 

 

 

 

By:

/s/ Stephen Lasota

 

Name:

Stephen Lasota

 

Title:

Chief Financial Officer

 

9

--------------------------------------------------------------------------------